Case 2:21-cv-02236-SHL-cgc Document 8 Filed 04/21/21 Page 1 of 1   PageID 47

                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

BRITTANY GREER,                     )
      Plaintiff,                    )
                                    )
v.                                  )        No. 2:21-cv-2236-SHL-cgc
                                    )
KROGER LIMITED PARTNERSHIP I,       )
      Defendant.                    )
                                    )

                                  JUDGMENT


JUDGMENT BY COURT. This action having come before the Court on
Defendant's Notice of Removal (ECF No. 1), filed April 13, 2021,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in
accordance with the Joint Notice of Settlement and Stipulation
of Dismissal with Prejudice (ECF No. 7), filed April 21, 2021,
and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
all claims in this matter are hereby DISMISSED WITH PREJUDICE.

APPROVED:

s/ Sheryl H. Lipman
SHERYL H. LIPMAN
UNITED STATES DISTRICT JUDGE

April 21, 2021
Date
